Title: To John Adams from François Adriaan Van der Kemp, 2 April 1809
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir
Olden barneveld. 2 Apr. 1809.

A continued headache has compelled me, to delaÿ an answer to your favour of the 16th of Febr. from daÿ to daÿ; tho I receive no higher gratifications than from these. It is indeed far beyond, what I could reasonably have flattered me with, that, in your far advanced age, you So often would have condescended, in taking notice of mÿ letters, and bestowing So manÿ marked proofs of your uninterrupted kindness towards me. My Sense of this your politeness is So much livelier, as in this period of mÿ life I remain nearly alone—bereaved by death of nearly all my old acquaintances and frends, and left unnoticed—in a Strange Land—in the western wilderniss.
I hope not, Dear Sir! that the prudential measure of levying a tribut upon the elected Members to create a Salary for the Secretarÿ, shall be soon adopted by the Secretarÿ—Whÿ do not rather the wealthy Bostonians, who with Such profuseness bestow their gifts upon different kinds of institutions, raise a fund from which a Perpetual Secretarÿ of the Academÿ, might be honorably Salarized—or rather—as your Academÿ is the primogeniture of that spent in America, whÿ does not the Massachusetts Legislature provide in its wants, and Supplÿ it nobly with the means, thro which again knowledge might Spread among the ÿankees—in this manner Liberty would be effectuallÿ preserved.Dr Morse hath an opportunity of conveying to me your present, when Some time ago his Brother in Law Breese of our neighbourhood visited him—and Dr Kirkland cannot want it, in Sending it Sooner of later to his Brother in Law Dr. Lothrop in Utica, who would find a pleasure, in obliging me with this civility. Perhaps you maÿ have, in him, an occasion of Sending it to mÿ address to the care of Paul Hochstrasser, Merchant at Albanÿ.You have traced—as usually—the real causes—of the fall of the Dutch Republick—even an alliance between the house of Orange and the French would not have Saved it. Nothing but a sufficient navÿ to protect their declining commerce, which fatally could not be prevented—nothing but a more rigid oeconomÿ—nearly impracticable at that station of its Political existence—a regeneration of their abolished militia system—a more Solid compact—than that of the Union of Utrecht—withe the Sacrifice of Some individual rights of the independent members of that monstruous confederacÿ, a more Legitimate, less indefinte, Powers and honors bestowed upon the Stadholders—might have continued its existence a few years longer. But it had long decay’d—the time of its natural death was at the door—the riches too great yet too unequally devided—it could not have with Stood the torrent of the French Revolution.
I am apprehensive—my Dear Sir! that the morals of our Nation are already more corrupted, that the Character of our Nation is already more polluted—that upon this alone, we may rest with confidence our hopes for our future securitÿ, and consider these as a Sufficient pledge for our Independence—for our rights and Liberties—or I am entirely mistaken, or it is not longer the Nation, as you with Such an energetic vehemence described it to us in 1780—without a Navÿ I fear—our Political independence Shall Soon be gone—and if your Prophetic warnings are Slighted ruet Ilium!
You can not indulge in the effusions of your heart, or you recall to my mind our noble Literarÿ frend Luzac—whose merits were yet less known, than his talents were conspicuous—but that frank and noble Soul did outlive the existence of his countrÿ. His mind was as great, as his heart expanded. Tho we differed in Political theories—at a period—when I was yet uninstructed in the genuine principles of Government by Him, whom I am in duty bound to revere and respect as a Patron and frend—it never cooled his affections—it did not abate his zeal in exerting his utmost Strenghth—to defend me against the Whole power of the Stadholderian Party. He alone coincided with me in the opinion, when I was criminally prosecuted for a pretended Libel—Tho Gyzelaer, de Van der Capellens exhorted me to leave the country—and La Vauguion offered me an asylum in France, to Stand it with firmness—while his juridical memoirs and the masterly Remonstrances of Voorde and van der Keessel, had So much influence by the States of Holland, that I was fullÿ acquitted—and no reward was his lure, he refused, to accept anÿ compensation. This defence was more glorious, there in a centurÿ Such a case—except that of the Senator vander Shieden, had not been tried—there not one of the eminent Patriotic Lawyers—Hamel and others dared to undertake the patronage, and van Zelderen alone, tho of the court party shewed independence and courage enough, to join John Luzac.
But need I not an Apology for this excentric excursion—I would trÿ it—did I not know, that John Luzac had no warmer admirer no more Sincere frend than John Adams,—was I not fully convinced, that the memorÿ of this man is as dear to you, as it is to me, and there we are bereft of the pleasure of conversing upon the merits of our deceased friend, that you deem it not unbecoming—to remember Him—now and then—Quando ullum invenient parem.
Tho I have yet manÿ points in your Letter to answer, I believe it not uninteresting to you, to know how I Spent this winter—while—except Mr Mappa’s and my own familÿ—I am here vox Silentis in deserto. I devoted a great part of the Season to Metaphysics, and the Later to the Jus Ecclesiastium Protestantium—which will yet occupÿ me during two or three weeks—When tired I visited Chaulieu and La Tarre, and when theÿ could not remove a growing dulness—Rabelais and Sterne make me laugh it awaÿ. I am thus happÿ in never wanting a charming Society, and nevertheless I must Sip mÿ glass alone—tho this too is not longer filled with vin des coteaux. But I presume, I Shall make my self a compensation in full—for all these penances, if mÿ life is preserved Soo long, and my fortune so much amended, that I maÿ acquit me of a vow in a pilgrimage to St. John of Wollaston, when I Shall claim dayly a Small pittance from his Sumtuous cellar.
You pourtraÿ’d Dumas in few words,—Peace to his Soul! In Some period of his life—with more independence he might have been less useful to his Employers.
What Solid proof have you to give Solomo the praise as the builder of the manificent ruins of Palmÿra? do you indeed Suppose, that he has any claim upon it—except, what he might have contributed—thro an intercourse of commerce—of fixing there an Emporium, building, perhaps Thadmor and establishing arts and Sciences—in that convenient place. Makes R. Wood anÿ mention of it? or is there again Some Mysterÿ hidden in this enunciation, then I must beg you, to reveal it.
Mr. Blok left New-york the 11th of Jan. for Batavia—where—I ardently wish he maÿ with his family arrive in Savety. He is an amiable man—of an excellent Character, with moderate talents. He was delighted in Spending Six weeks at Olden barneveld. I Shall give my Sincerest thanks to the Good Being, who overrules all for the best, If I am favoured with your kind remembrance during mine remaining days, while you are convinced / that I am your obliged and devoted
Fr. Adr. vanderkemp